Citation Nr: 1027671	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  02-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.  

2.  Entitlement to Dependents' Educational Assistance (DEA), 
pursuant to 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, with 
additional service in the Army National Guard.  His military 
records reflect that he served in the Republic of Vietnam and 
that his decorations include the Combat Infantryman Badge, the 
Bronze Star Medal and the Purple Heart Medal.  The Veteran died 
in August 2000.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in which the RO denied service 
connection for the Veteran's cause of death and denied 
eligibility for DEA.  

In her May 2002 substantive appeal, the appellant requested a 
hearing before a Veterans Law Judge in Washington, D.C.  In 
August 2003 she cancelled her hearing request.  

In a September 2003 decision, the Board denied service connection 
for the Veteran's cause of death.  The appellant, in turn, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2006, the Court 
issued a decision vacating the Board's September 2003 decision 
and remanding the claim to the Board for proceedings consistent 
with the Court's decision.  

In a February 2007 decision, the Board again denied service 
connection for the Veteran's cause of death.  The appellant 
appealed this decision to the Court.  In a May 2008 Joint Motion 
to Vacate and Remand, the Secretary of Veterans Affairs (VA) and 
the appellant, through her representative, moved that the Board 
decision be vacated and remanded.  The Court granted the motion 
by Order in May 2008.

In May 2009 the Board remanded the claim for service connection 
for the Veteran's cause of death for further development.  

In October 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  After receiving 
the completed VHA medical opinion, the Board requested an 
addendum from the physician.  After receiving the revised 
opinion, the appellant received proper notice pursuant to 38 
C.F.R. § 20.903.  Neither the appellant nor her attorney 
responded to this notification.  The Code of Federal Regulations 
indicates that a Board-initiated medical expert opinion obtained 
under the authority of 38 C.F.R. § 20.901 is not subject to 
initial review by the RO.  See 38 C.F.R. § 19.9(c)(1) (2009).  In 
other words, the Board is not required to afford a claimant the 
opportunity to have a claim readjudicated by the AOJ when the 
only new evidence of record consists of a newly-obtained VHA 
opinion.  Thus, the Board will proceed to a decision on the 
merits on the claim for service connection for the Veteran's 
cause of death.  

The Board notes that, in its prior decisions and remand, the only 
issue considered on appeal has been the claim for service 
connection for the Veteran's cause of death.  However, in the 
March 2002 rating decision, the RO also denied entitlement to 
DEA.  The appellant disagreed with this denial, and the matter of 
eligibility for DEA was included in the May 2002 statement of the 
case.  In her substantive appeal, received in May 2002, the 
appellant indicated that she wanted to appeal all of the issues 
listed on the statement of the case.  Accordingly, she has 
perfected an appeal in regard to this matter and, as such, it is 
included on the title page of this decision.  See 38 C.F.R. § 
20.200 (2009) (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, a 
substantive appeal). 
 
The Board also acknowledges that the claim for DEA was most 
recently addressed by the RO in a June 2003 supplemental 
statement of the case.  While additional evidence was submitted 
by the appellant in April 2009, this evidence was accompanied by 
a waiver of RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2009). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

2.  The Veteran's death certificate lists his immediate cause of 
death as pulmonary embolus; carcinoma of the right colon is 
listed as a significant condition contributing to death but not 
resulting in the underlying cause.  

3.  At the time of the Veteran's death, service connection was in 
effect for a residual scar from a shell fragment wound to the 
back of the left lower chest, evaluated as noncompensably (0 
percent) disabling.  

4.  The weight of the competent medical evidence is against 
establishing a nexus between the cause of the Veteran's death and 
service, to include in-service herbicide exposure, or showing 
that the Veteran's service-connected disability substantially or 
materially contributed to the cause of his death.  

5.  Evidence of record does not indicate that the Veteran died of 
a service-connected disability or died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability.


CONCLUSIONS OF LAW

1. A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009). 

2. The criteria for DEA, pursuant to 38 U.S.C.A., Chapter 35, 
have not been met. 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

As to the issue of entitlement to DEA, as will be discussed 
below, this claim is being denied as a matter of law.  VCAA 
notice in regard to this claim is not required because the Court 
has held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231- 32 (2000).

The appellant's claim for service connection for the Veteran's 
cause of death was received in September 2000.  Thereafter, she 
was notified of the general provisions of the VCAA by the RO in 
correspondence dated in January 2002 and June 2009.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist her in completing her claim, 
identified the appellant's duties in obtaining information and 
evidence to substantiate her claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued in 
July 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court found that the VCAA 
notice requirements applied to all elements of a claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
notes that the appellant has not been provided specific notice 
regarding VA's assignment of disability ratings and effective 
dates, consistent with Dingess/Hartman; however, the absence of 
such notice is not shown to prejudice the appellant.  Because the 
Board herein denies the claim for service connection for the 
cause of the Veteran's death, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held that, when adjudicating a claim for 
dependency and indemnity compensation (DIC) (to include service 
connection for the cause of the Veteran's death), VA must perform 
a different analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime.  The Court 
concluded that, in general, section 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.  The Board finds that the June 2009 VCAA 
letter satisfies the notice requirements of Hupp.  

The Board acknowledges that neither the January 2002 nor the June 
2009 VCAA letters specifically advised the appellant of the 
information and evidence necessary to substantiate a claim for 
service connection for the cause of the Veteran's death as due to 
in-service herbicide exposure.  However, the record contains 
evidence of actual knowledge on the part of the appellant in 
regard to this aspect of her claim.  In this regard, in a May 
2005 brief, the attorney who represented the appellant before the 
Court stated that the January 2002 letter failed to inform the 
appellant that she needed to submit medical evidence showing a 
connection between the Veteran's colon cancer and exposure to 
Agent Orange during service.  She also cited Combee v. Brown.  
The Court has held that in determining whether prejudice resulted 
from insufficient notice, a claimant's representation by counsel, 
although it does not alleviate VA's obligation to provide 
compliant notice, must be considered in determining whether she 
has been prejudiced.  See Overton v. Nicholson, 20 Vet. App. 427, 
438 (2007).  The Overton Court noted that ethical obligations 
require that an attorney communicate with the client and 
zealously represent the client's interest, and added, "[I]t is 
not unreasonable to conclude that an appellant's attorney is 
acting with the full authority and knowledge of his client and 
thus, to attribute to his client the attorney's actions and 
communications."  Id. at 438.  In light of the May 2005 brief, 
the Board finds that the record demonstrates that the appellant 
has actual knowledge of the requirements for establishing service 
connection for the cause of the Veteran's death as due to in-
service herbicide exposure, and any lack of notice in regard to 
this aspect of her claim did not result in prejudice.  

The appellant has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claim during 
the course of this appeal.  The Veteran's service treatment 
records, and VA and private treatment records have been obtained 
and associated with his claims file.  In addition, the Board has 
obtained a VHA opinion regarding the claim on appeal.  

The Board finds that no additional action to further develop the 
record is warranted.  In this regard, the Board has considered 
the fact that the Veteran's death certificate reflects that he 
died as an inpatient at Southeastern Regional Medical Center.  
While his terminal treatment records have not been associated 
with the claims file, VA is only obligated to obtain records that 
are adequately identified and for which necessary releases have 
been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the 
January 2002 VCAA letter, the RO specifically asked the appellant 
to complete an Authorization for Release of Information for each 
doctor, hospital, or clinic where the Veteran received treatment.  
Nevertheless, she has not provided a release for these records.  
Rather, in December 2006 and July 2009, she indicated that she 
had no other information or evidence to submit.  As the appellant 
has not provided a release form for the terminal treatment 
records; it is not possible for VA to obtain them; hence, no 
further action in this regard is warranted.
 
The Board also recognizes that, if the Board supports its 
findings with a medical treatise, it must provide the Veteran 
with notice of the intention to rely on such findings, a copy of 
the text and an opportunity to respond. Thurber v. Brown, 5 Vet. 
App. 119, 126 (1993).  In this case, the physician who provided 
the April 2010 VHA medical opinion listed a textbook of 
cardiovascular medicine as a reference.  The appellant and her 
attorney were not provided with the referenced pages from this 
textbook; however, they were provided with a copy of the VHA 
medical opinion, which included this reference, and were given an 
opportunity to respond.  
Moreover, the Court, in Hilkert v. West, 12 Vet. App. 145 (1999), 
held that, because the Board did not itself rely on publications, 
independent of the medical opinions citing them, there was no 
Thurber violation.  Therefore, because the Board did not rely 
directly upon the textbook referenced by the physician who 
provided the April 2010 opinion, a Thurber violation does not 
exist in this case.

The appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  She has been 
notified of the evidence and information necessary to 
substantiate the claim for service connection for the Veteran's 
cause of death, and she has been notified of VA's efforts to 
assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations - Service Connection

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
malignant tumors, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 
3.309.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically been determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).   

Factual Background and Analysis - Service Connection

The appellant asserts that the Veteran's death is related to 
service.  As indicated above, the Veteran died in August 2000.  
His death certificate indicates that the immediate cause of his 
death was pulmonary embolus, with carcinoma of the right colon 
listed as a significant condition that contributed to his death.  
An August 2000 autopsy report revealed a pulmonary embolus.  At 
the time of his death, the Veteran's only service-connected 
disability was a scar of the back of the left lower chest that 
was a residual of a shell fragment wound, evaluated as 
noncompensably (0 percent) disabling.  

Service treatment records are negative for chronic cardiovascular 
disease, respiratory disease, a chronic gastrointestinal 
disorder, or cancer of any sort.  On separation examination in 
March 1968 clinical evaluation of the lungs and chest, heart, and 
vascular system was normal, as were chest X-ray films.  Blood 
pressure was recorded as 118/80.  These records reflect that the 
Veteran incurred multiple wounds due to a mine explosion in April 
1967.  

The report of a June 1972 VA medical examination reflects that 
the Veteran's digestive, respiratory (pulmonary), and 
cardiovascular systems were clinically normal.  The Veteran's 
skin was noted to be clear except for a scar located at the lower 
left back of the chest wall, described as 1-inch by 1/16-inch 
scar.  The scar was well healed, not adherent and with no muscle 
loss.

Post-service VA treatment records dated from March to August 2000 
are negative for complaints regarding or treatment for a 
pulmonary embolus or colon cancer.  

Private treatment records dated from June 1991 to August 2000 
reflect that the Veteran received treatment for various health 
problems, including cardiovascular disease and high cholesterol.  
A January 1997 treatment note reflects that he complained of 
occasional abdominal pain relieved by a bowel movement.  In July 
2000, he presented with complaints of rectal bleeding that began 
one day earlier.  He gave a history of hemorrhoids.  Subsequent 
testing in July 2000 indicated probable carcinoma in the 
ascending colon and colonic diverticulosis.  Colonoscopy in early 
August 2000 revealed pan-diverticular disease and the presence of 
a large mass in the mid-ascending colon that was biopsied and 
found to represent moderately differentiated adenocarcinoma.  
Surgery for right colectomy for carcinoma of the colon was 
scheduled for August 2000.  According to office records from Dr. 
B.H., dated shortly after the Veteran died, his death was caused 
by a blood clot following surgery.  
      
An August 2000 autopsy report lists the preliminary autopsy 
diagnosis as pulmonary embolus.  The external description of the 
Veteran does not mention the presence of any scars.

In correspondence dated in April 2009, Dr. G.L.W., a Board-
certified family practitioner, stated that he had reviewed the 
Veteran's VA records and conducted a clinical interview of the 
appellant.  He noted that the Veteran died in August 2000, with 
the primary cause of his death being pulmonary embolus, with 
carcinoma of the right colon as a significant contributory cause 
of death.  Dr. G.L.W. added that the Veteran's service records 
showed that he suffered multiple fragmentation wounds in April 
1967, and the appellant confirmed such wounds and described 
further shrapnel and bullet wounds from combat on his buttocks 
and right leg.  The physician stated that fragmentation wounds 
and associated vascular disruption, compromise and scarring can 
significantly increase the likelihood of deep vein thrombosis and 
subsequent pulmonary embolus.  He opined that the Veteran's 
wounds were at least as likely as not responsible for the cause 
of his death, pulmonary embolus.  

As noted above, the Board sought a VHA opinion in October 2009.  
The same month, Dr. M.A.G., a cardiologist at the VA Medical 
Center (VAMC) in Las Vegas, Nevada, indicated that he had 
reviewed the claims file and opined that it was not at least as 
likely as not (50 percent chance or greater) that the Veteran's 
pulmonary embolus was caused by the documented wound which caused 
the service-connected scar located at the lower left back of the 
Veteran's chest wall; that it was not at least as likely as not 
(50 percent chance or greater) that the Veteran's pulmonary 
embolus was caused by his active duty service; and that it was 
not at least as likely as not (50 percent chance or greater) that 
the Veteran's carcinoma of the right colon was caused by his 
active duty service.  

In light of the fact that he did not provide a rationale for his 
conclusions, in December 2009, the Board sought a supplemental 
opinion from Dr. M.A.G.  In an April 2010 opinion, Dr. M.A.G. 
provided a rationale for each of the conclusions in his October 
2009 opinion.  In regard to his opinion that it was not at least 
as likely as not that the Veteran's pulmonary embolus was caused 
by the documented wound which caused the service-connected scar 
located at the lower left back of the Veteran's chest wall or the 
Veteran's active duty service, he indicated that the service-
connected scar was a residual of a shell fragment wound which the 
Veteran sustained during his active duty service from May 1966 to 
May 1968, and that he died in August 2000.  He opined that the 
time period from the occurrence of the wound to the Veteran's 
death due to pulmonary embolus was too long, approximately 30 
years, and that it was very unlikely that a wound sustained 30 
years earlier was a cause for development of pulmonary embolism 
diagnosed approximately 30 years later.  He further indicated 
that the Veteran's March 1968 separation examination was 
clinically normal with respect to blood pressure, pulmonary, 
cardiovascular, and gastrointestinal systems, and chest X-ray was 
normal.  He added that the scar located in the Veteran's lower 
left back of the chest wall was well-healed, and such findings 
were again reconfirmed in the report of a June 1992 VA 
examination (presumably a typographical error, as Dr. M.A.G. was, 
apparently, referring to the June 1972 VA examination).  He 
concluded by stating that the total absence of cardiopulmonary 
symptoms and lack of any pre-disposing factors for the occurrence 
of pulmonary embolism made it very unlikely that the Veteran's 
pulmonary embolism was related to the wound sustained during 
service.  He added that pre-disposing factors for the occurrence 
of pulmonary embolism, such as deep vein thrombosis, 
hypercoagulable states, and right ventricular dysfunction due to 
underlying cardiopulmonary disease were conspicuous by their 
absence until late in the Veteran's life.  

In regard to his opinion that it was not at least as likely as 
not that the Veteran's carcinoma of the right colon was caused by 
his active duty service, he indicated that the Veteran did not 
have symptoms of a gastrointestinal disorder during service and, 
on several medical examinations performed after discharge from 
service, he was asymptomatic from any gastrointestinal disorder.  
He also noted that the Veteran's symptoms of gastrointestinal 
disorder manifested by rectal bleeding were initially noted in 
July 2000; thus, there was a period of over 30 years after 
discharge from service during which time the Veteran did not have 
any gastrointestinal symptoms.  He added that the presence of 
colon cancer and colonoscopy with biopsy may have directly or 
indirectly contributed to the development of pulmonary embolism, 
which resulted in the Veteran's death soon after the procedure; 
however, there was no temporal relationship to the occurrence of 
carcinoma of the colon to the Veteran's active duty service 
approximately 30 years earlier.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for the Veteran's cause of death is not warranted.  

The record contains conflicting medical opinions regarding the 
relationship between the Veteran's wound which caused his 
service-connected scar and the pulmonary embolus which caused his 
death.  In such cases, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the credibility 
and weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While Dr. G.L.W. opined that it was at least as likely as not 
that the Veteran's wounds to his back, buttocks, and right leg 
were responsible for the pulmonary embolus which caused his 
death, the Board finds this opinion to be of diminished probative 
value, as it appears to be based on an inaccurate history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In this 
regard, there is simply no evidence in the claims file that the 
Veteran incurred shell fragment wounds to the buttocks or right 
leg during service; rather, in his May 1972 claim for service 
connection, the Veteran described only shrapnel wounds to his 
back.  He again only described shrapnel wounds to the back during 
the June 1972 VA examination.  That examination made no mention 
of any scars other than the scar on the lower left back of the 
chest wall.  

By contrast, the opinion of Dr. M.A.G. was based on review of the 
claims file and was supported by a clearly-stated and thorough 
rationale.  Moreover, the Board finds that, as a cardiologist, 
Dr. M.A.G. has a greater level of expertise than Dr. G.L.W., a 
family practitioner, in addressing whether the Veteran's 
pulmonary embolus was caused by the documented wound which caused 
the scar at the lower left back of the Veteran's chest wall.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data).  Moreover, the April 2010 opinion from Dr. M.A.G. 
reflects that he referenced a textbook of cardiovascular medicine 
in rendering his opinion.  

Based on the foregoing, the Board finds that the April 2010 VHA 
opinion is the most persuasive medical opinion that addresses the 
question of a nexus between the Veteran's cause of death and the 
in-service wound which caused his service-connected scar.  Thus, 
the competent, probative (persuasive) evidence on the question of 
whether the Veteran's cause of death was caused by the in-service 
wound which caused his service-connected scar weighs against the 
claim for service connection.  

The Board also notes that there is simply no medical evidence 
indicating that the Veteran's pulmonary embolus, which caused his 
death in August 2000, was otherwise caused by his active duty 
service.  In this regard, Dr. M.A.G. specifically opined that it 
was not at least as likely as not that the Veteran's pulmonary 
embolus was caused by his active duty service.  The Board finds 
this opinion dispositive of the question of whether the pulmonary 
embolus was incurred in or aggravated by service, as the 
physician's findings were based on a review of the claims file 
and supported by a clearly-stated rationale.  

In addition, while the record reflects that the Veteran served in 
the Republic of Vietnam during the Vietnam era and, he is, 
therefore, presumed to have been exposed to herbicides, to 
include Agent Orange, carcinoma of the colon is not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Furthermore, there is 
simply no medical evidence indicating that the Veteran's 
carcinoma of the right colon is otherwise related to service; 
rather, Dr. M.A.G. specifically opined April 2010 that it was not 
at least as likely as not that the Veteran's carcinoma of the 
right colon was caused by his active duty service.  The Board 
finds this opinion dispositive of the question of whether 
carcinoma of the right colon was incurred in or aggravated by 
service, as the physician's findings were based on a review of 
the claims file and supported by a clearly-stated rationale.  

Further, carcinoma of the colon was not shown within one year 
after service, but, rather, was diagnosed in August 2000.  Thus, 
there is no basis upon which to conclude that the Veteran's 
carcinoma of the colon was incurred in or aggravated during 
military service, nor may in-service incurrence be presumed.  See 
38 C.F.R. § 3.303, 3.307, 3.309.

Moreover, there is simply no medical documentation of pulmonary 
embolus or carcinoma of the colon until 2000.  The Board points 
out that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In addition to the medical evidence, the Board also has 
considered the statements of the appellant and her attorney.  
However, to the extent that any such lay statements are being 
offered to answer the questions of whether the Veteran's cause of 
death is related to service, to include in-service herbicide 
exposure, or whether the Veteran's service-connected disability 
substantially or materially contributed to the cause of his 
death, such evidence must fail.  Such matters are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As 
the appellant and her attorney are laypersons without the 
appropriate medical training or expertise, they are not competent 
to render probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain, 11 Vet. App. at 127, citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology of 
the Veteran's cause of death have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Entitlement to DEA

For the purposes of survivors' and dependents' educational 
assistance under Chapter 35, Title 38, United States Code, the 
child, spouse, or surviving spouse of a Veteran will have basic 
eligibility if certain conditions are met, including that the 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service, and, a permanent and total 
service-connected disability was in existence at the date of the 
Veteran's death, or that the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3500, 3501(a)(1), 
3510; 38 C.F.R. §§ 3.807(a), 21.3021.

In this case, the Veteran did not die in service, nor did he have 
a permanent total service connected disability at the time of his 
death, and service connection for the cause of his death has not 
been demonstrated, that is, he did not die due to service-
connected disability.  The Board is sympathetic to the appellant, 
but is bound by the law.  Therefore, the Board finds that the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.  

Entitlement to DEA, pursuant to 38 U.S.C.A., Chapter 35, is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


